DETAILED ACTION
The instant application having Application No. 16/227,364 has a total of 25 claims pending in the application; there are 3 independent claims and 22 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS NOT BASED ON PRIOR ART
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: apparatus in claims 17-25.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 and 25 are rejected under 35 U.S.C. 102() as being anticipated by Philip et al. (Patent Number US 10,027,433 B2).
As per claim 1, Philip et al. discloses “a method for implementing credited messages in an interconnect topology comprising a plurality of interconnected nodes integrated on an on-chip die (NoC; FIG. 5; Column 5, lines 9-10) forming an interconnect fabric (ring network (FIG. 1a) and a mesh network (FIG. 1b), with each node consisting of router ‘R’), comprising: forwarding a credited message from a first interconnected node comprising a source node to a second interconnect node comprising a destination node along a forwarding path partitioned into a plurality of segments (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7).”
Philip et al. discloses “and implementing a separate credit loop for each of the plurality of segments (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”
As per claims 2 and 10, Philip et al. discloses “the method of claim 1 (as disclosed by Philip et al.), wherein the plurality of interconnected nodes is arranged in a two-dimensional mesh interconnect comprising a plurality of rows and columns of interconnected nodes (FIG. 1b, 2, 5-6, and 10a).”
As per claims 3 and 11, Philip et al. discloses “the method of claim 2 (as disclosed by Philip et al.), wherein the source node is in a first row and first column and the destination node is in a second row and second column (demonstrated in [FIG. 2], where the source node is node 34 and the destination node is node 00), and wherein the forwarding path includes a first vertical segment from the source node to a second node in the first column and second row, and a second horizontal segment from the second node to the destination node (see path from node 34 to node 00; FIG. 2), and wherein a credit loop is implemented for each of the first vertical segment and the second horizontal segment (see the credit signal 707 between routers A and B; Column 5, lines 49-58; FIG. 7).”
As per claims 4 and 12, Philip et al. discloses “the method of claim 2 (as disclosed by Philip et al.), wherein the source node is in a first row and first column and the destination node is in a second row and second column (demonstrated in [FIG. 2], where the source node is node 34 and the destination node is node 00), and wherein the forwarding path includes a first horizontal segment from the source node to a second node in the first row and second column (see path from node 34 to node 00; FIG. 2), and a second vertical segment from the second node to the destination node, and wherein a credit loop is implemented for each of the first horizontal segment and the second vertical segment (see the credit signal 707 between routers A and B; Column 5, lines 49-58; FIG. 7).”
As per claims 5 and 13, Philip et al. discloses “the method of claim 2 (as disclosed by Philip et al.), wherein at least a portion of the mesh interconnect is implemented as a buffered mesh under which credit loops are implemented between adjacent pairs of nodes (Column 5, lines 49-58; FIG. 7), wherein the forwarding path includes n hops interconnecting n + 1 nodes, and wherein a respective credit loop is implemented for each of the n hops (see example of connection between node 34 and node 00, of which there are 8 nodes and 7 connections; FIG. 2).”
As per claims 6 and 14, Philip et al. discloses “the method of claim 2 (as disclosed by Philip et al.), wherein the on-chip die includes a plurality of tiles, each associated with a respective mesh stop node (Column 5, lines 49-58; Column 6, lines 25-36; FIG. 2 and 10(b)), and wherein the credited message is forwarded from a source agent associated with a first tile to a destination agent associated with a second tile (Column 5, lines 49-58; Column 6, lines 25-36; FIG. 2 and 10(b)).”
As per claims 7 and 15, Philip et al. discloses “the method of claim 1  (as disclosed by Philip et al), wherein the interconnect topology includes a bi-directional ring interconnect structure interconnecting a plurality of ring stop nodes (FIG. 1(a)), and wherein the first forwarding path segment traverses a first plurality of ring stop nodes from a source ring stop node to an intermediate ring stop node (example of various nodes A-F on the ring network; FIG. 1(a)), and the second forwarding path segment traverses a second plurality of ring stop nodes from the intermediate ring stop node to a destination ring stop node (example of various nodes A-F on the ring network; FIG. 1(a)), and wherein a first credit loop is implemented between the source ring stop node and the intermediate ring stop node, and a second credit loop is implemented between the intermediate node and the destination ring stop node (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7).”
As per claims 8 and 16, Philip et al. discloses “the method of claim 1 (as disclosed by Philip et al), wherein the interconnect topology includes a bi-directional ring interconnect structure interconnecting a plurality of ring stop nodes (FIG. 1(a)), and wherein respective credit loops are implemented between adjacent ring stop nodes (see example of connection between node A and node B, of which there are 2 nodes and 1 connections; FIG. 1(a)), wherein the forwarding path includes n hops interconnecting n + 1 ring stop nodes, and wherein a respective credit loop is implemented for each of the n hops (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7).”
As per claim 9, Philip et al. discloses “a System on a Chip (SoC) comprising: a plurality of interconnected nodes integrated on an on-chip die (NoC; FIG. 5; Column 5, lines 9-10) and configured in an interconnect topology forming an interconnect fabric (ring network (FIG. 1a) and a mesh network (FIG. 1b), with each node consisting of router ‘R’), wherein each node is interconnected to at least one other node, wherein the SoC is configured to, forward a credited message from a first interconnected node comprising a source node to a second interconnect node comprising a destination node along a forwarding path partitioned into a plurality of segments (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7).”
Philip et al. discloses “and implement a separate credit loop for each of the plurality of segments (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”
As per claim 17, Philip et al. discloses “an apparatus comprising: a System on a Chip (SoC) processor (NoC; FIG. 5; Column 5, lines 9-10), including, a plurality of tiles (FIG. 1b, 2, and 10(b)), arranged in a two-dimensional (2D) grid comprising n rows and m columns, each tile comprising at least intellectual property (IP) block (ring network (FIG. 1a) and a mesh network (FIG. 1b), with each node consisting of router ‘R’).” 
a mesh interconnect fabric comprising a plurality of interconnected mesh stop nodes configured in a 2D grid comprising n rows and m columns (see mesh networks in FIG. 1(b), 2 and 10(b)), wherein each mesh stop node is integrated on a respective tile, wherein the SoC is configured to forward credited messages between mesh stop nodes using forwarding paths partitioned into a plurality of interconnected segments (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7) and implement separate credit loops for each of the plurality of interconnected segments (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”  
As per claim 18, Philip et al. discloses “the apparatus of claim 17 (as disclosed by Philip et al.), wherein the mesh stop nodes in respective rows are interconnected via horizontal ring interconnect structures (FIG. 1b, 2, 5-6, and 10a).”
Philip et al. discloses “and wherein the mesh stop nodes in respective columns are interconnected via vertical ring interconnect structures (FIG. 1b, 2, 5-6, and 10a).”
As per claim 19, Philip et al. discloses “the apparatus of claim 17 (as disclosed by Philip et al.), wherein the SoC is configured to forward a first message from a source agent implemented on a first tile comprising a source agent tile to a destination agent implemented on a second tile comprising a destination tile along a forwarding path, wherein the source agent tile is in a first row and first column and the destination agent tile is in a second row and second column, wherein the forwarding path includes a first vertical segment from the source agent node to a third tile comprising a turn tile in the first column and second row, and a second horizontal segment from the turn tile to the destination agent tile, wherein a first credit loop is implemented between the source agent tile and the turn tile, and a second credit loop is implemented between the turn tile and the destination agent tile (link 703 with two routers 701 and 702 on their respective ends of the link, where data 705 and the control 706 flow from router B to router A; Column 5, lines 49-58; FIG. 7).”  
As per claim 20, Philip et al. discloses “the apparatus of claim 17 (as disclosed by Philip et al.), wherein the SoC is configured to forward a first message from a source agent implemented on a first tile comprising a source agent tile to a destination agent implemented on a second tile comprising a destination tile along a forwarding path, wherein the source agent tile is in a first row and first column and the destination agent tile is in a second row and second column (demonstrated in [FIG. 2], where the source node is node 34 and the destination node is node 00), wherein the forwarding path includes a first horizontal segment from the source agent node to a third tile comprising a turn tile in the first row and second column, and a second vertical segment from the turn tile to the destination agent tile, wherein a first credit loop is implemented between the source agent tile and the turn tile, and a second credit loop is implemented between the turn tile and the destination agent tile (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”
As per claim 21, Philip et al. discloses “the apparatus of claim 19 (as disclosed by Philip et al.), wherein at least a portion of the mesh interconnect fabric is implemented as a buffered mesh under which credit loops are implemented between adjacent pairs of mesh stop nodes for at least one message class (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”
As per claim 22, Philip et al. discloses “the apparatus of claim 19 (as disclosed by Philip et al.), wherein credit loops are implemented between adjacent pairs of mesh stop nodes for a plurality of message classes (note that there is a separate credit signal 707 that flows in the opposite direction to the transmitted data and control; Column 5, lines 57-58; FIG. 7).”
As per claim 25, Philip et al. discloses “the apparatus of claim 19 (as disclosed by Philip et al.), wherein at least a portion of the tiles have associated source agents that are configured to implement source throttling to prevent slower source agents from flooding the mesh interconnect fabric (as it pertain to arbitrary clock domain partitions; Abstract, lines 4-9).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Philip et al. (Patent Number US 10,027,433 B2) in view of Glass et al. (Publication Number US 2006/0294427 A1).
claim 23, Philip et al. discloses “the apparatus of claim 19 (as disclosed by Philip et al.).” However, Philip et al. does not disclose the use of Dual In-line Memory Modules (DIMMs) as disclosed in the limitation “wherein the apparatus comprises a computer system and the IP blocks include a plurality of processor cores, a plurality of caches, at least one memory controller, and a plurality of Input-Output (IO) interfaces, the apparatus further comprising: a plurality of Dual In-line Memory Modules (DIMMs) communicatively coupled to the at least one memory controller via one or more memory channels” or “and a firmware storage device, coupled to one of the plurality of IO interfaces.”
Glass et al. discloses the use of Dual In-line Memory Modules (DIMMs) as disclosed in the limitation “wherein the apparatus comprises a computer system and the IP blocks include a plurality of processor cores, a plurality of caches, at least one memory controller, and a plurality of Input-Output (IO) interfaces, the apparatus further comprising: a plurality of Dual In-line Memory Modules (DIMMs) communicatively coupled to the at least one memory controller via one or more memory channels (Fully Buffered DIMMs; Paragraph 0015).”
Glass et al. discloses “and a firmware storage device, coupled to one of the plurality of IO interfaces (Paragraph 0014).”  
Philip et al. and Glass et al. are analogous art in that they in the field of credit values in data transmissions.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Philip et al. [Paragraph 0001 and 0003]. 
As per claim 24, Glass et al. discloses “the apparatus of claim 23 (as disclosed by Philip et al. and Glass et al. above), wherein memory in the plurality of DIMMs comprises system memory, wherein the computer system is configured to implement a memory coherency protocol to maintain memory coherency between data stored in the plurality of caches and the system memory using one or more classes of messages that are forwarded between caching agents using forwarding paths partitioned into a plurality of interconnected segments and implementing separate credit loops for each of the plurality of interconnected segments (Paragraphs 0014-0015).”  

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach networks with credit allotments.
U.S. PATENT NUMBERS:2009/0122703 A1
2009/0252171 A1 – [Paragraph 0036; FIG. 1-2]
2010/0191814 A1
2014/0010079 A1
2014/0052938 A1 – [FIG. 1 and 4]
2014/0156929 A1 – [FIG. 3]

2017/0262389 A1
9,329,798 B1

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        March 11, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181